UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 28, 2007 HARTMARX CORPORATION (Exact name of registrant as specified in charter) DELAWARE 1-8501 36-3217140 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 101 North Wacker Drive Chicago, Illinois 60606 (Address of principal executive offices) (Zip Code) (312) 372-6300 (Registrant's telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communication pursuant to Rule 425 under the Securities Act (17 C.F.R. 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 C.F.R. 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 C.F.R. 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 C.F.R. 240.13e-4(c)) Item 2.02Results of Operation and Financial Condition On September 28, 2007, Hartmarx Corporation issued the press release attached hereto as Exhibit 99.1 ITEM 9.01 Financial Statements and Exhibits. (c) Exhibits 99.1 Press Release dated September 28, 2007 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HARTMARX CORPORATION /s/ Taras R. Proczko Taras R. Proczko Senior Vice President Dated:October 3, 2007 EXHIBIT LIST Exhibit Number Description 99.1 Press Release dated September 28, 2007
